FILED
                             NOT FOR PUBLICATION                             OCT 12 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUCIO PLEITEZ-RIVERA,                             No. 08-72957

               Petitioner,                        Agency No. A077-793-850

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Lucio Pleitez-Rivera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Sembiring v. Gonzales, 499
F.3d 981, 985 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying Pleitez-Rivera’s motion

to reopen to rescind his removal order because the hearing notice was sent by

regular mail to the address last provided by Pleitez-Rivera, and he failed to rebut

the presumption of effective service. See id. at 988-90 (describing factors relevant

to overcome presumption of effective service sent by regular mail).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-72957